Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.
Applicant’s election without traverse of Invention group I (claims 1-5) is acknowledged.
Claims 1-5 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smooth” in claims 2 and 5 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree of smoothness or tolerable roughness would be reasonably met with the degree of “smooth” recited in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghassan (GB 2198622).
Re claim 1, Ghassan discloses a drinking straw (21, fig. 4), comprising: 
a body (of 21) elongated along a longitudinal axis (vertical axis) and ending at an insertion end (lower end) and a user end (adjacent 23); 
a flow channel (main long channel inside 21) extending though said body along said longitudinal axis, said flow channel having a main opening (opening inside along the long channel of 21) extending through said insertion end (lower end), and ending short of said user end (ending below openings 23); 
first and second lateral channels (opposing openings 23 or two adjacent openings 23) extending through said body (of 21) adjacent said user end (adjacent 23) and each in fluid communication with said flow channel (main long channel inside 21); and 
wherein said user end is rounded (see fig. 4), and said straw is formed by injection molding (page 5, lines 5-7).

Re claim 2, Ghassan discloses said first and second lateral channels (23) are smooth and continuous (see fig. 4 shows round openings), and are free of a projection (channel are round, and therefore free of projection) extending away from said user end or a depression extending toward said user end (see fig. 4).

Re claim 3, Ghassan discloses an insert parting line (an arbitrary vertical line between two adjacent channels at 23, at portion to be inserted to user’s mouth; the current claim language does not clearly define what this line is, therefore this limitation is addressed as an arbitrary parting line between two lateral channels) between said lateral channels (two adjacent channels at 23) is offset from a main parting line (an arbitrary line on the exterior of straw 21 that is offset from the cited insert parting line) for the exterior of said body.

    PNG
    media_image1.png
    369
    495
    media_image1.png
    Greyscale

Examiner's Annotated Figure, from Ghassan

Re claim 4, Ghassan discloses said first and second lateral channels (two opposite channels at 23) extend along a common lateral axis (a common straight line can be drawn between two opposite channels at 23; see fig. 4).

Re claim 5, Ghassan discloses said first and second lateral channels are smooth and continuous (see channels at 23), and are free of a projection (channel are round, and therefore free of projection) extending away from said user end or a depression extending toward said user end (see fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752